COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Coleman and Willis
Argued at Salem, Virginia


STATE FARM INSURANCE COMPANY
 and CONTINENTAL INSURANCE COMPANY
                                         MEMORANDUM OPINION * BY
v.       Record No. 2646-96-3           JUDGE SAM W. COLEMAN III
                                              JULY 1, 1997
EARL WAYNE HANCOCK


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           Glenn S. Phelps (Ruth Nathanson; Midkiff &
           Hiner, P.C., on brief), for appellants.

           Richard M. Thomas (Rider, Thomas, Cleaveland,
           Ferris & Eakin, on brief), for appellee.



     State Farm Insurance Company and its insurer (employer)

appeal the decision of the Workers' Compensation Commission

denying employer's application for termination of the claimant's

disability benefits on the ground that the claimant's genetic

disorder, Charcot-Marie-Tooth disease, was the sole cause of his

continued disability.    Finding no error, we affirm the

commission's decision.

     When viewed in the light most favorable to the claimant as

the prevailing party, the evidence proves that the claimant

sustained an injury by accident to his left leg.    The parties

entered into a Memorandum of Agreement granting the claimant

temporary total disability benefits for a "left sciatic contusion

-- deep vein thrombosis left leg."    Approximately two years
     *
       Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
later, the claimant was diagnosed with Charcot-Marie-Tooth

disease, a rare hereditary disorder which is a chronic nerve

tissue disease which eventually leads to muscular paralysis and

atrophy.     See The Sloane-Dorland Ann. Medical-Legal Dictionary 71

(1987).    The employer filed a change of condition application

alleging that the claimant's continuing disability was unrelated

to his industrial accident.

     "In an application for review of any award on the ground of

change in condition, the burden is on the party alleging such

change to prove his allegations by a preponderance of the

evidence."     Pilot Freight Carriers, Inc. v. Reeves, 1 Va. App.
435, 438-39, 339 S.E.2d 570, 572 (1986).    Upon appellate review,

questions raised by conflicting medical opinions are questions of

fact to be determined by the commission.     See Penley v. Island

Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d 231, 236 (1989).

"[W]here the commission resolves the conflict in medical

testimony, . . . the commission's decision is binding so long as

it is supported by credible evidence."     Stancill v. Ford Motor

Co., 15 Va. App. 54, 58, 421 S.E.2d 872, 874 (1992).

     Here, the commission's decision was based upon credible

evidence in the record.    Dr. Eckert, the claimant's treating

physician, opined that the Charcot-Marie-Tooth syndrome was a

pre-existing condition and that the claimant's "prolonged and

paradoxical recovery" from his work-related injury was

complicated by the syndrome.    He also was of the opinion that




                                 - 2 -
both the syndrome and the injury "played a part in [the

claimant's] disability."   Dr. Davidson, a vascular surgeon,

opined that the claimant had not sufficiently recovered from his

deep vein thrombosis and sciatica to be able to perform his job.

Dr. Widmeyer, an orthopedist, indicated that the claimant's

residual pain was caused by a combination of the

Charcot-Marie-Tooth syndrome and the deep vein thrombosis caused

by his industrial accident.   Where a claimant's ongoing

disability has two causes, one of which relates to employment and

one unrelated, the claimant is entitled to full benefits.

Bergmann v. L & W Drywall, 222 Va. 30, 32, 278 S.E.2d 801, 803

(1981).

     Although several other doctors stated that the claimant's

continuing disability resulted solely from the

Charcot-Marie-Tooth syndrome, credible evidence supports the

commission's factual finding and we are bound by that finding on

appeal.   Therefore, we affirm the commission's decision.
                                                            Affirmed.




                               - 3 -